Title: To Thomas Jefferson from James Madison, 14 October 1825
From: Madison, James
To: Jefferson, Thomas


                        Dr sir
                        
                            Montpr
                            octr 14 1825
                        
                    Mr Browere (pronounced Brower) is so anxious to pay his respects to you that I can not refuse him a line of introduction His object is to take your likeness in plaster, much desired it appears by patrons of a Public Gallery. His success as an Artist is very highly attested. His bust of Genl Lafayette is pronounced by other imitation Artists as a conspicuous proof of  his talent. The little specimen he has given here accords  with his reputation.  Being apprized that you will not submit to the tedious  operation for a Bust, he limits his hopes to a Mask of the face only, which can be quickly taken with but little  fatigue to the patient & to which he can add  the other parts, from a mere outline on paper.I have heard nothing  as to the University since I parted from you. I hope  things continues well there; and that  Key & Long will have seen their error in the course  so hastily taken by them. I find all I meet with anticipating  permanent good to the Institution from the  incidents which threw a transient cloud over it.
                        
                    